DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
2.	Applicant filed the Request for Continued Examination on 11/18/2021. Claims 7, 13, and 19 are amended. Claims 7, 10-13, 16-19, and 22-24 are pending. Claims 7, 10-13, 16-19, and 22-24 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
3.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 7, 13, and 19 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 

Step 2A, Prong One:
4.	Applicant argues that the claimed invention “a scalable investment management system that eliminates fee double-charging” is not the type of business relations but it is an improvement to the current systems that charge and transact investments. 
However, the management of the mutual funds that manages the investors investment portfolio that receives a rebate that was calculated based on management and advisory fees has the business relation with the investor. This business relation included into commercial 

Step 2A, Prong Two:
5.	Applicant argues that the claimed invention provides a significant advantage in eliminating double-fee charging of advisory and management fees for investment accounts,
which is an additional element that applies or uses the judicial exception in some other meaningful way. 
However, amended claims 7, 13, and 19 do not have additional elements that integrated into practical application. Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, these claims are directed to an abstract idea.

Step 2B:
6.	Applicant argues that the claims are patent eligible because it provides a significant advantage in eliminating double-fee charging of advisory and management fees for investment accounts.
However as a whole, the combination of elements recited in the claimed invention simply recite the concept of investment management that eliminates double-charging fee and do not have an inventive concept.
7.	The claims are not patent eligible.


Claim objections 
8.	Claim 13 objected to because of the following informalities:  
Claim 13 recites “executing, by rebated engine…”
Appropriate correction is required.

Claim Interpretation
9.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Not Positively Recited
10.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 18 recites “wherein the total rebate is reinvested …”

Claim Rejections - 35 USC §101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 7, 10-13, 16-19, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
13.	In the instant case, claims 7 and 13 are directed to a “system and method for scalable investment management that eliminates double-charging fee”. 
14.	Claim 13 is directed to the abstract idea of “scalable investment management that eliminates double-charging fee” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as agreements in the form of contracts and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “storing… account information for one or more accounts having a portfolio of one or more funds subject to advisory fees, the advisory fees associated with an advisor; retrieving … management fee information of one or more funds subject to management fees, the management fees associated with a manager, wherein the manager associated with the one or more funds subject to management fees … by one or more tickers is the same as, or an affiliate of, the advisor associated with the one or more funds subject to advisory fees; receiving … the one or more funds subject to advisory fees … by the one or more tickers; receiving the one or more funds subject to management fees … by the one or more tickers, wherein the one or more tickers of the one or more funds subject to advisory fees is the same as the one or more tickers of the one or more funds subject to management fees; and executing a total rebate credit to the one or more accounts … wherein the total5016458-1355PL 3177685.1Appln. No. 16/233,033 rebate comprises a refund of account-level advisory fees charged to the portfolio of the one or more funds subject to the management fees”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
15.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim 7 such as “one or more databases” and “a computer” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of eliminating double-charging fee.  
16.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept eliminating double-charging fee using computer technology (e.g. the computer). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
17.	Hence, claims are not patent eligible.
18.	Dependent claims 10 and 16 describe the details of calculating the total rebate. Dependent claims 11 and 17 describe the algorithm of calculating the one or more per ticker rebates. Dependent claims 12 and 18 describe reinvesting the total rebate in the portfolio. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
19.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
20.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
21.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites “A non-transitory computer-readable medium embodied with software…” The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 19 and 22-24 are construed as software (software per se), (MPEP2106.03 I).
Claim Rejections - 35 USC § 112
22.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

23.	Claims 7, 10-13, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
24.	Claim 7 recites “a computer… the computer configured to:”
Claim 10 recites “where the computer is configured to …”
25.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
26.	Claims 7 and 13 recite “retrieve (retrieving)… management fees represented in the one or more databases…” (Specification, paragraph 16 does not disclose that the tickers are being stored in one or more databases, therefore Applicant does not disclose how the management fees are represented “in the one or more databases”). 
Claims 7 and 13 recite “receive (receiving)… advisory fees represented in the one or more databases…”, “receive (receiving) … management fees represented in the one or more databases …” (PGPub does not disclose that the tickers are being stored in one or more databases, therefore Applicant does not disclose how the advisory fees and management fees are represented “in the one or more databases”).
New matter
27.	Claims 7 and 13 recite “retrieve (retrieving)… management fees represented in the one or more databases…” These limitations are not found in the Specification. Paragraph 15 merely describes a repository “[storing] information related to management fees” as opposed to the “management fees”. And paragraph 16 does not disclose that the tickers are being stored in one or more databases, therefore Applicant does not disclose how the management fees are represented “in the one or more databases”. 
Claims 7 and 13 recite “receive (receiving) … advisory fees represented in the one or more databases…” and “receive (receiving)… management fees represented in the one or more databases… wherein the one or more tickers… is the same as the one or more tickers …” These limitations are not found in the Specification. Paragraphs 14, 20, and 21 merely describe general information about advisory fees, how to calculate a rebate and crediting it to the to the investor's account. 
28.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
29.	Claims 11-12 and 16-18 are rejected under the same rationale as claims 7 and 13 because claims 11-12 and 16-18 inherit the deficiencies of claims 7 and 13 respectively due to their dependency.
30.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


31.	Claims 7, 10-13, 16-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
32.	Claims 7, 13, and 19 recite the limitation “the total rebate”.  There is insufficient antecedent basis for this limitation in the claims.
Hybrid
33.	Claim 12 recites “wherein the total rebate is reinvested in the portfolio”. 
34.	A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). MPEP 2173.05 (p) II.
Unclear scope
35.	Claim 7 recites “execute, by a rebate engine of the computer…” Is the execution performed by a “processor” of the computer or a “rebate engine” of the computer?
	Claim 13 recites “storing…” It is unclear what component performs this step.
36.	It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. MPEP 2173.02 (I-III). 
37.	Claims 10-11, 16-18, and 22-24 are rejected under the same rationale as claims 7, 13, and 19 because claims 10-11, 16-18, and 22-24 inherit the deficiencies of claims 7, 13, and 19 respectively due to their dependency.
Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140089230 A1 – Kelety et al. – Discloses a method of administering a mutual fund includes establishing a mutual fund having a plurality of share classes and charging each share class fund-level fees according to a fee rate applicable thereto.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)